DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-8 are pending (claim set as filed on 09/07/2021).

Priority
	This application is a DIV of application no. 16/185,105 (now abandoned) filed on 11/09/2018, which has foreign applications to: KR 10-2018-0102801 filed on 08/30/2018 and KR 10-2017-0163527 filed on 11/30/2017.

Information Disclosure Statement
The Information Disclosure Statement filed on 10/12/2021 has been considered.

Drawings
	The drawings filed on 09/07/2021 have been accepted.

Claim Rejections - 35 USC §102, Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song (Itgbl1 modulates integrin-extracellular matrix interactions to promote cartilage formation, 12/02/2016 - cited in the IDS filed on 10/12/2021).  
Song discloses a unique secreted integrin modulator, Itgbl1, which may inhibit integrin-ECM interactions and thereby induces cellular de-condensation and promotes chondrogenesis. Song further discloses Itgbl1 levels were decreased in samples from arthritis patients, and that ectopic expression of Itgb1 improves damaged joint cartilage in a mouse destabilization of the medial meniscus arthritis model suggestion that Itgbl1 protects against the development of arthritis in joint cartilage (see abstract & page 13). 

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ni (US Patent no. 7,446,176 B2) as evidenced by BLAST.
	Ni’s general disclosure relates to novel polynucleotides and the encoded polypeptides. Moreover, the present invention relates to vectors, host cells, antibodies, and recombinant and synthetic methods for producing the polypeptides and polynucleotides (see abstract & col. 2, lines 13-22).
	Regarding claims 1-2, Ni discloses “tissue distribution in osteoarthritic tissue suggests that polynucleotides, translation products and antibodies corresponding to this gene are useful for the treatment and/or diagnosis of diseases of connective tissue, particularly osteoarthritis, including but not limited to inflammation, rheumatoid arthritis, and cartilage tears and physical injury” (see col. 19, lines 37-43). Ni teaches “polypeptides comprising the amino acid sequence of the open frame upstream of the predicted signal peptide are contemplated by the present invention. Specifically, polypeptides of the invention comprise, or alternatively consist of, the following amino acid sequence: … (SEQ ID NO: 50). Polynucleotides encoding these polypeptides are also encompassed by the invention” (see col. 20, lines 13-37). Claim interpretation: the reference of Ni is silent with regards to “ITGBL1” but since claim 4 pertaining to the claimed SEQ ID NO: 26 corresponds or has a 100% identity match with Ni’s SEQ ID NO: 50 (see page 3 of the BLAST evidentiary document for sequence match), then Ni teaches the claimed ITGBL1 DNA or RNA encoding the ITGBL1 protein as presented in claims 3-4 and 8). 
	Ni discloses the polynucleotides may also be used to modulate and/or diagnose inflammation and may further may inhibit the activation, proliferation and/or differentiation of cells involved in an inflammatory response, these molecules can be used to treat, diagnose, or prognose, inflammatory conditions, both chronic and acute conditions, including, but not limited to, inflammation associated with arthritis (see col. 361, lines 26-38). Ni discloses the polypeptide of the invention may have the ability to stimulate chondrocyte growth, therefore, they may be employed to enhance bone and periodontal regeneration and aid in tissue transplants or bone grafts (see col. 401, lines 60-64, & col. 10, lines 7-24). Ni teaches where the compound of the invention is a nucleic acid encoding a protein, the nucleic acid can be administered in vivo to promote expression of its encoded protein. The present invention also provides pharmaceutical compositions such compositions comprise a therapeutically effective amount of a compound, and a pharmaceutically acceptable carrier wherein the carrier refers to a diluent, adjuvant, excipient, or vehicle with which the therapeutic is administered. The composition can take the form of solutions, suspensions, emulsions, tablets, pills, capsules, powders, sustained-release formulations and the like (see col. 332, lines 28-65). 
Regarding claims 5-7, Ni teaches “In mammalian host cells, a number of viral-based expression systems may be utilized. In cases where an adenovirus is used as an expression vector, the antibody coding sequence of interest may be ligated to an adenovirus transcription/translation control complex, e.g., the late promoter and tripartite leader sequence. This chimeric gene may then be inserted in the adenovirus genome by in vitro or in vivo recombination” (see col. 319-320, lines 11-26).

Conclusion
No claims were allowed.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653